Title: From Abigail Smith Adams to Louisa Catherine Johnson Adams, 19 January 1806
From: Adams, Abigail Smith
To: Adams, Louisa Catherine Johnson



Dear mrs Adams
Quincy Jan’ry 19th 1806

Your Letter of Jan’ry 6 I received last Evening. your Children are very well, and very well taken care of. so do not give yourself any anxious solisitude about them. I believe they are much better off than they could have been at any boarding House in washington, where they must have been confined in some degree; or have mixd with improper persons; with respect to John, the Child enjoys perfect Health, as I see to him myself, and he is always with me, never left to the care of any domestick unless when I go to meeting. I know that he has every thing which is proper for him, and nothing which can prove injurious; I never knew him either ask for pork, or eat a mouthfull, except one day, which was previous to your going from here. I agree with you that it is too grose food for a child inclined to be so fleshy as John—With regard to George if you will write to Mrs. Cranch She will give you all the information respecting him which you can desire. I can only say that every person who has a young Child for which they are particularly anxious think themselves peculiarly fortunate if they can place it under her care—ask Mrs. Quincy if she does not consider herself So? That you should wish to hear often from them, is natural and highly proper. I have seldom mist a week in writing unless mr Adams has written to his Brother when I know he has mentiond the Children. There cannot be any thing more dissagreable than transporting young Children twice a year, either by water, or in crowded Stages at such a distance, and however reluctant you might feel, at being seperated from them, I should suppose that your own judgement, experience and good sense would have convinced you of the propriety of the measure without compulsion——I have experienced Seperations of all kinds from Children equally dear to me; and know how great the Sacrifice & how painfull the task—but I considerd it the duty of a parent to consult the interest and benifit of their Children.
When you see Mrs. Quincy present my Love to her and tell her her little Sophia is very well, grows finely and is very lively and sprightly.
I do not know but you are Still Blooming at Washington, but here we have winter in good earnest—not much Snow; but intensly cold and that for six days successively. again it is Snowing:
I am glad to learn that your family are all well and hope Eliza has got rid of her cough. I hope she will be more attentive to her person, and not be guilty of self Murder. the Savages cover their persons with oil and Brick dust which is a great Security against the cold. Nay frown not Eliza if your sister reads this to you
And still to make you less more my friend
I strive your Errors to amend.
My Love to mr Adams when he is at leisure to take a lesson I have one for him—Remember me to your Mother, Let me hear frequently from you, and I shall not be defficient in writing to you or to my Son. George and John both Send duty to their Parents, tho John never like to see me write—
affectionatly yours
Abigail Adams